DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on February 11, 2020. Claims 1-7, 9-15, and 17-23 are currently pending and have been examined. Claims 8, 16, and 24 have been canceled. Claims 1, 9, and 17 have been amended. 
	Drawings
The new drawings of Figs 10 and 11, submitted on June 2, 2022 are accepted.
Claim Objections
Claims 1, 9, and 17 objected to because of the following informalities:  
Claim 1 Lines 5 and 9 both reference “a maneuver”. It is unclear whether the maneuver is a new maneuver or if the maneuvers are the same. For purposes of the art rejection below, both maneuvers are interpreted to be the same.
Claim 9 Lines 5 and 8 both reference “a maneuver”. It is unclear whether the maneuver is a new maneuver or if the maneuvers are the same. For purposes of the art rejection below, both maneuvers are interpreted to be the same.
Claim 17 Lines 4 and 8 both reference “a maneuver”. It is unclear whether the maneuver is a new maneuver or if the maneuvers are the same. For purposes of the art rejection below, both maneuvers are interpreted to be the same.
Claim 17 Lines 10-11 “ change intent message further including a reservation of the road resource regardless of conflicts of the recipient vehicles…” Examiner believes applicant meant -the urgent lane change intent-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-11, claim 9 line 9 and claim 17 lines 8-9 recite the limitation the maneuver requiring use of a road resource.  The claims are indefinite as they recite the maneuver after two separate limitations in the same claim contain a maneuver. It is unclear which maneuver the maneuver is referencing or if the maneuvers are the same. The examiner interprets both maneuvers to be the same, as claims 1, 9, and 17 contain the limitation responsive to the lane change intent message being an urgent lane change intent message which is interpreted to mean the urgent lane change intent message contains all parts of the lane change message as previously described
Any claim not specifically mentioned has been included
based on their dependency.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rech et al. (US Patent Pub. No. US 2019/0098471) further in view Engel et al. (US Pub. No. 2018/0322782) further in view of Saito et al. (US Pub. No. 2020/0410851).
Regarding claim 1, Rech teaches A vehicle for performing traffic maneuvers, comprising: one or more controllers programmed to broadcast, from the vehicle to one or more recipient vehicles, a lane change intent message, (see at least Rech Para 69: "A direct vehicle-to-vehicle communication for providing 150 the driving intention message can be carried out, for example, via a vehicle-to-vehicle interface, such as the vehicle-to-vehicle interface 18 of the device 10.The provision 150 of the driving intention message can take place, for example, via a shared communication channel (shared channel, broadcast channel)."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle (see at least Rech Para 71: "send a request driving intention message with a filled request container and driving maneuver container"), the maneuver requiring use of a road resource (see at least Rech Para 39: "allocation of road area to maneuvering."), responsive to the lane change intent message not being an urgent lane change intent message: receive, from the one or more recipient vehicles, one or more respective response messages indicating approval or disapproval of performance of the maneuver (see at least Rech Para 75: "a possible response of the transportation vehicle 100 to the message about the acceptance of the cooperative driving maneuver of the cooperating transportation vehicle can be a confirmation ( or Acknowledge) message."), responsive to the response messages all indicating approval of the maneuver, send a reservation message to the one or more recipient vehicles indicating that the main traffic participant vehicle is to perform the maneuver utilizing the road resource (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"). While Rech teaches aborting maneuvers and sending lane change intent messages, Rech does not explicitly teach urgent lane change intent messages. However Engel teaches in the similar field of coordinating  responsive to the lane change intent message being an urgent lane change intent message, the urgent lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle ("see at least Engel Para 51-7: ""The triggering conditions can be based, for example, on the internal trigger variables. Trigger conditions can be, for example:...manual input (activation of an operator control element, for example, pushbutton keys on the steering wheel, flashing indicator light lever),viewing direction of the driver, voice input, gesture."")", the maneuver requiring use of a road resource (see at least Engel Para 82: "Intentions such as lane change, cutting in, parking, leaving a parking space, allocation of road area for maneuvers"), the urgent lane change intent message further including a reservation of the road resource regardless of conflicts of the recipient vehicles, the urgent lane change intent message thereby indicating both intent and reservation (see at least Engel Para 113: "A message with higher priority is received which requests a different maneuver. For example, an approaching emergency services transportation vehicle requests formation of a gap in the traffic. The reception of a DENM [Decentralized Environmental Notification Message] of a corresponding emergency services transportation vehicle then brings about aborting of the transmission of the lane change driving intention message."). While not explicitly “urgent” Engel teaches a priority message from an emergency services transportation vehicle. It is well known that emergency vehicles need to arrive at their destination quickly, therefore it would have been obvious to someone skilled in the art before the effective filing date to list a priority message as an urgent message. 
It would have been obvious to someone skilled in the art before the effective filing date to modify Rech with Engel to include urgent messages based on the motivation to clear the lane for emergency vehicles. While Rech and Engel teach aborting maneuvers, the combination does not explicitly teach performing a conflict resolution procedure. However, Saito teaches in the same field of coordinating traffic maneuvers responsive to one of the recipient vehicles returning a response message indicating conflict with use of the road resource, (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area.") and perform a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle, the conflict resolution procedure using a pre- agreed identical conflict resolution algorithm executed on each of the main traffic participant vehicle and the conflicted recipient vehicle to each make a same distributed decision whether to proceed with the maneuver (see at least Saito Para 242: "if the negotiation is not completed, then the negotiating vehicles 520c, 530c should perform the negotiation stops, as described above, to wait at the respective first points 508a, 508c."). 
It would have been obvious to someone skilled in the art before the effective filing date to modify Rech and Engel with Saito to include conflict based on the motivation to have a system able to deal with non-ideal conditions.
 Regarding claim 2, the combination of Rech, Engel, and Saito remains as applied to claim 1. Saito further teaches the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the response message indicating conflict with use of the road resource includes urgency information with respect to the conflicted recipient vehicle (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."), and the conflict resolution algorithm accounts for the urgency information to determine relative need of the main traffic participant vehicle and the conflicted recipient vehicle to perform the maneuver (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito to include urgency information based on the motivation to prioritize pulling out from a parking space over parking a vehicle (Rech para 19).
Regarding claim 3, the combination of Rech, Engel, and Saito remains as applied to claim 1. Rech further teaches the response message includes parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"), and the one or more controllers are further programmed to use, as inputs to make the distributed decision whether to proceed with the maneuver, the parameters of the maneuver to be performed by the main traffic participant vehicle and the parameters of the intended movement of the one of the recipient vehicles. (see at least Rech Para 141: "A 4002 maintains its driving vector. B 4004 overtakes A 4002 and has coordinated this with C 4006. C 4006 overtakes also, but in doing so takes B 4004 into consideration. B4.")
Regarding claim 4, the combination of Rech, Engel, and Saito remains as applied to claim 1. Saito further teaches wherein the one or more controllers are further programmed to: responsive to receipt of the response message indicating conflict with use of the road resource, send a conflict confirmation message including inputs to be used by the conflict resolution algorithm (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, … 3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, receive, from the conflicted recipient vehicle a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."), and responsive to the conflict resolution algorithm deciding in favor of the conflicted recipient vehicle, receive, from the conflicted recipient vehicle, a reservation message confirming that the main traffic participant vehicle is not to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."). It would have been obvious to someone skilled in the art before the effective filing date to substitute the status of the target vehicle with the oncoming vehicle and vice versa. It would also have been obvious to someone skilled in the art before the effective filing date to modify the combination of Rech, Engel, and Saito to include a decision to allow or restrict the use of a road resource based on the motivation to avoid collision with vehicles unable to make way.
Regarding claim 9, Rech teaches a vehicle for performing traffic maneuvers, comprising: one or more controllers programmed to receive, from a main traffic participant vehicle as a recipient vehicle, a lane change intent message (see at least Rech Para 69: "A direct vehicle-to-vehicle communication for providing 150 the driving intention message can be carried out, for example, via a vehicle-to-vehicle interface, such as the vehicle-to-vehicle interface 18 of the device 10. The provision 150 of the driving intention message can take place, for example, via a shared communication channel (shared channel, broadcast channel)."), the lane change intent message indicating parameters of a maneuver to be performed by the main traffic participant vehicle (see at least Rech Para 71: "send a request driving intention message with a filled request container and driving maneuver container"), and the maneuver requiring use of a road resource (see at least Rech Para 39: "allocation of road area to maneuvering."). While Rech teaches aborting maneuvers and sending lane change intent messages, Rech does not explicitly teach urgent lane change intent messages. However Engel teaches in the similar field of coordinating responsive to the lane change intent message being an urgent lane change intent message, the urgent lane change intent message indicating parameters of a maneuver to be performed by the main traffic participant vehicle (see at least Engel Para 51-7: "The triggering conditions can be based, for example, on the internal trigger variables. Trigger conditions can be, for example:...manual input (activation of an operator control element, for example, pushbutton keys on the steering wheel, flashing indicator light lever), viewing direction of the driver, voice input, gesture.”), the maneuver requiring use of a road resource (see at least Engel Para 82: "Intentions such as lane change, cutting in, parking, leaving a parking space, allocation of road area for maneuvers"), the urgent lane change intent message further including a reservation of the road resource regardless of conflicts of the recipient vehicle (see at least Engel Para 113: "A message with higher priority is received which requests a different maneuver. For example, an approaching emergency services transportation vehicle requests formation of a gap in the traffic. The reception of a DENM [Decentralized Environmental Notification Message] of a corresponding emergency services transportation vehicle then brings about aborting of the transmission of the lane change driving intention message."). While Engel does not explicitly teach maneuver to avoid use of the road resource, Rech teaches complying to the road use request by changing lanes (para 50). While not explicitly “urgent” Engel teaches a priority message from an emergency services transportation vehicle. It is well known that emergency vehicles need to arrive at their destination quickly, therefore it would have been obvious to someone skilled in the art before the effective filing date to list a priority message as an urgent message. It would have been obvious to someone skilled in the art before the effective filing date to modify Rech with Engel to include urgent messages based on the motivation to clear the lane for emergency vehicles. Rech and Engel do not explicitly teach a conflict resolution procedure. However, Saito teaches responsive to the lane change intent message not being an urgent lane change intent message and further responsive to the road resource being required by the recipient vehicle, perform a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area."), the conflict resolution procedure using a pre-agreed identical conflict resolution algorithm executed on each of the main traffic participant vehicle (see at least Saito Para 242: "if the negotiation is not completed, then the negotiating vehicles 520c, 530c should perform the negotiation stops, as described above, to wait at the respective first points 508a, 508c.") and the conflicted recipient vehicle to each make a same distributed decision whether to proceed with the maneuver (see at least Saito Para 242: "if the negotiation is not completed, then the negotiating vehicles 520c, 530c should perform the negotiation stops, as described above, to wait at the respective first points 508a, 508c."). It would have been obvious to someone skilled in the art before the effective filing date to modify Rech and Engel with Saito to include conflict based on the motivation to have a system able to deal with non-ideal conditions.
Regarding claim 10, the combination of Rech, Engel, and Saito remains as applied to claim 9. Saito further teaches wherein the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the conflicted recipient vehicle provides urgency information with respect to the conflicted recipient vehicle (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."), and the conflict resolution algorithm accounts for the urgency information to determine relative need of the main traffic participant vehicle and the conflicted recipient vehicle to perform the maneuver (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito to include urgency information based on the motivation to prioritize pulling out from a parking space over parking a vehicle (Rech para 19).
Regarding claim 11, the combination of Rech, Engel, and Saito remains as applied to claim 9. Rech further teaches send a response message including parameters of intended movement of the recipient vehicle (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"), use, as inputs to make the distributed decision whether to proceed with the maneuver, the parameters of the maneuver to be performed by the main traffic participant vehicle and the parameters of intended movement of the recipient vehicles (see at least Rech Para 141: "A 4002 maintains its driving vector. B 4004 overtakes A 4002 and has coordinated this with C 4006. C 4006 overtakes also, but in doing so takes B 4004 into consideration. B4.").
Regarding claim 12, the combination of Rech, Engel, and Saito remains as applied to claim 9. Saito further teaches receive a conflict confirmation message including inputs to be used by the conflict resolution algorithm responsive to sending a response message indicating conflict with use of the road resource (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, …3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, send, to the main traffic participant vehicle, a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver; (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."), and responsive to the conflict resolution algorithm deciding in favor of the conflicted recipient vehicle, send, to the main traffic participant vehicle, a reservation message confirming that the main traffic participant vehicle is not to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."). It would have been obvious to someone skilled in the art before the effective filing date to substitute the status of the target vehicle with the oncoming vehicle and vice versa. It would also have been obvious to someone skilled in the art before the effective filing date to modify the combination of Rech, Engel, and Saito to include a decision to allow or restrict the use of a road resource based on the motivation to avoid collision with vehicles unable to make way.
Regarding claim 17, Rech teaches a method for performing traffic maneuvers, comprising: broadcasting, from a vehicle to one or more recipient vehicles, a lane change intent message, (see at least Rech Para 69: "The provision 150 of the driving intention message can take place, for example, via a shared communication channel (shared channel, broadcast channel)."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle (see at least Rech Para 71: "send a request driving intention message with a filled request container and driving maneuver container"), the maneuver requiring use of a road resource (see at least Rech Para 39: "allocation of road area to maneuvering."), responsive to the lane change intent message not being an urgent lane change intent message: receiving, from the one or more recipient vehicles, one or more respective response messages indicating approval or disapproval of performance of the maneuver (see at least Rech Para 75: "a possible response of the transportation vehicle 100 to the message about the acceptance of the cooperative driving maneuver of the cooperating transportation vehicle can be a confirmation ( or Acknowledge) message."), responsive to the response messages all indicating approval of the maneuver, sending a reservation message to at least the one or more recipient vehicles indicating that the main traffic participant vehicle is to perform the maneuver utilizing the road resource (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"). While Rech teaches aborting maneuvers and sending lane change intent messages, Rech does not explicitly teach urgent lane change intent messages. However Engel teaches in the similar field of coordinating responsive to the lane change intent message being an urgent lane change intent message, the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle (see at least Engel Para 51-7: "The triggering conditions can be based, for example, on the internal trigger variables. Trigger conditions can be, for example:...manual input (activation of an operator control element, for example, pushbutton keys on the steering wheel, flashing indicator light lever), viewing direction of the driver, voice input, gesture."), the maneuver requiring use of a road resource (see at least Engel Para 82: "Intentions such as lane change, cutting in, parking, leaving a parking space, allocation of road area for maneuvers"), the lane change intent message further including a reservation of the road resource regardless of conflicts of the recipient vehicles, utilizing the urgent lane change intent message to indicate both intent and reservation (see at least Engel Para 113: "A message with higher priority is received which requests a different maneuver. For example, an approaching emergency services transportation vehicle requests formation of a gap in the traffic. The reception of a DENM [Decentralized Environmental Notification Message] of a corresponding emergency services transportation vehicle then brings about aborting of the transmission of the lane change driving intention message."). While not explicitly “urgent” Engel teaches a priority message from an emergency services transportation vehicle. It is well known that emergency vehicles need to arrive at their destination quickly, therefore it would have been obvious to someone skilled in the art before the effective filing date to list a priority message as an urgent message. It would have been obvious to someone skilled in the art before the effective filing date to modify Rech with Engel to include urgent messages based on the motivation to clear the lane for emergency vehicles. Rech and Engel do not explicitly teach a conflict resolution procedure when one vehicle disagrees. However, Saito teaches in the same field of endeavor responsive to one of the recipient vehicles returning a response message indicating conflict with use of the road resource required for performance of the maneuver, performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area.") and the conflict resolution procedure using a pre-agreed identical conflict resolution algorithm executed on each of the main traffic participant vehicle and the conflicted recipient vehicle to each make a same distributed decision whether to proceed with the maneuver (see at least Saito Para 242: "if the negotiation is not completed, then the negotiating vehicles 520c, 530c should perform the negotiation stops, as described above, to wait at the respective first points 508a, 508c."). It would have been obvious to someone skilled in the art before the effective filing date to modify Rech with Saito to include conflict based on the motivation to have a system able to deal with non-ideal conditions.
Regarding claim 18, the combination of Rech, Engel, and Saito remains as applied to claim 17. Saito further teaches wherein the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the response message indicating conflict with use of the road resource includes urgency information with respect to the conflicted recipient vehicle (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."), and the conflict resolution algorithm accounts for the urgency information to determine relative need of the main traffic participant vehicle and the conflicted recipient vehicle to perform the maneuver (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito to include urgency information based on the motivation to prioritize pulling out from a parking space over parking a vehicle (Rech para 19).
Regarding claim 19, the combination of Rech, Engel, and Saito remains as applied to claim 17. Rech further teaches wherein the response message includes parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"), and further comprising using, as inputs to make the distributed decision whether to proceed with the maneuver, the parameters of the maneuver to be performed by the main traffic participant vehicle and the parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 141: "A 4002 maintains its driving vector. B 4004 overtakes A 4002 and has coordinated this with C 4006. C 4006 overtakes also, but in doing so takes B 4004 into consideration. B4.").
Regarding claim 20, the combination of Rech, Engel, and Saito remains as applied to claim 17. Saito further teaches responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message including inputs to be used by the conflict resolution algorithm (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, … 3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, receiving, from the conflicted recipient vehicle a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."), and responsive to the conflict resolution algorithm deciding in favor of the conflicted recipient vehicle, receiving, from the conflicted recipient vehicle, a reservation message confirming that the main traffic participant vehicle is not to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."). It would have been obvious to someone skilled in the art before the effective filing date to substitute the status of the target vehicle with the oncoming vehicle and vice versa. It would also have been obvious to someone skilled in the art before the effective filing date to modify the combination of Rech, Engel, and Saito to include a decision to allow or restrict the use of a road resource based on the motivation to avoid collision with vehicles unable to make way.
Claims 5, 6, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rech further in view of Engel further in view of Saito further in view of Fuchs et al (US Pub. No. 2021/0031800).
Regarding claim 5, the combination of Rech, Engel, and Saito remains as applied to claim 1. The combination of Rech, Engel, and Saito does not explicitly teach wherein the one or more controllers are further programmed to: responsive to receipt of the response message indicating conflict with use of the road resource, send a conflict confirmation message to the conflicted recipient vehicle including a plurality of pathways to use as options for performance of the maneuver or receive, from the conflicted recipient vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However, Fuchs teaches in the field of cooperative driving maneuvers wherein the one or more controllers are further programmed to: responsive to receipt of the response message indicating conflict with use of the road resource, send a conflict confirmation message to the conflicted recipient vehicle including a plurality of pathways to use as options for performance of the maneuver (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set consisting of a fellow reference trajectory and, optionally, at least one fellow trajectory for the fellow vehicle,") and receive, from the conflicted recipient vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 10: "Selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory and optionally the fellow trajectory,"). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito with Fuchs to include a plurality of pathway in the conflict resolution procedure based on the motivation to find the most ideal path for all vehicles to avoid collisions.
Regarding claim 6, the combination of Rech, Engel, and Saito remains as applied to claim 1. The combination of Rech, Engel, and Saito does not explicitly teach wherein the one or more controllers are further programmed to: responsive to receipt of the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver, or receive, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor wherein the one or more controllers are further programmed to: responsive to receipt of the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 14: "Transmitting a data packet to the fellow vehicle, wherein the data packet contains the reference trajectory and the reference effort value associated with the reference trajectory and at least the cooperation trajectory and the effort value associated with the cooperation trajectory."), and receive, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 7: "Embodiments of the present invention may advantageously enable future driving maneuvers of different vehicles to be coordinated in mutual agreement").
Regarding claim 13, the combination of Rech, Engel, and Saito remains as applied to claim 9. The combination of Rech, Engel, and Saito does not explicitly teach wherein the one or more controllers are further programmed to: responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource, receive a conflict confirmation message from the main traffic participant vehicle including a plurality of pathways to use as options for performance of the maneuver; or send, to the main traffic participant vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However, Fuchs teaches in a similar field of endeavor wherein the one or more controllers are further programmed to: responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set consisting of a fellow reference trajectory and, optionally, at least one fellow trajectory for the fellow vehicle,"), receive a conflict confirmation message from the main traffic participant vehicle including a plurality of pathways to use as options for performance of the maneuver (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set consisting of a fellow reference trajectory and, optionally, at least one fellow trajectory for the fellow vehicle,") or send, to the main traffic participant vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 10: "Selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory and optionally the fellow trajectory,"). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito with Fuchs to include a plurality of pathway in the conflict resolution procedure based on the motivation to find the most ideal path for all vehicles to avoid collisions.
Regarding claim 14, the combination of Rech, Engel, and Saito remains as applied to claim 9. The combination of Rech, Engel, and Saito does not explicitly teach responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, receive a conflict confirmation message from the main traffic participant vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver; and send, to the main traffic participant vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, (see at least Fuchs Para 10: "Selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory and optionally the fellow trajectory,"), receive a conflict confirmation message from the main traffic participant vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 14: "Transmitting a data packet to the fellow vehicle, wherein the data packet contains the reference trajectory and the reference effort value associated with the reference trajectory and at least the cooperation trajectory and the effort value associated with the cooperation trajectory."), and send, to the main traffic participant vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 7: "Embodiments of the present invention may advantageously enable future driving maneuvers of different vehicles to be coordinated in mutual agreement,").
Regarding claim 21, the combination of Rech, Engel, and Saito remains as applied to claim 17. The combination of Rech, Engel, and Saito does not explicitly teach responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message to the conflicted recipient vehicle including a plurality of pathways to use as options for performance of the maneuver, or receiving, from the conflicted recipient vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However, Fuchs teaches in a similar field of endeavor responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message to the conflicted recipient vehicle including a plurality of pathways to use as options for performance of the maneuver, (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set consisting of a fellow reference trajectory and, optionally, at least one fellow trajectory for the fellow vehicle,") and receiving, from the conflicted recipient vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 10: "Selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory and optionally the fellow trajectory,"). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Rech, Engel, and Saito with Fuchs to include a plurality of pathway in the conflict resolution procedure based on the motivation to find the most ideal path for all vehicles to avoid collisions.
Regarding claim 22, the combination of Rech, Engel, and Saito remains as applied to claim 17. The combination of Rech, Engel, and Saito does not explicitly teach responsive to receiving the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver; or receiving, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor responsive to receiving the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set consisting of a fellow reference trajectory and, optionally, at least one fellow trajectory for the fellow vehicle,"), send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 14: "Transmitting a data packet to the fellow vehicle, wherein the data packet contains the reference trajectory and the reference effort value associated with the reference trajectory and at least the cooperation trajectory and the effort value associated with the cooperation trajectory.")and receiving, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver (see at least Fuchs Para 7: "Embodiments of the present invention may advantageously enable future driving maneuvers of different vehicles to be coordinated in mutual agreement,")
Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rech further in view of Engel further in view of Saito further in view of Chaves et al (US Pub. No. 2020/0202706).
Regarding claim 7, the combination of Rech, Engel, and Saito remains as applied to claim 1. The combination of Rech, Engel, and Saito does not explicitly teach include, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles; and responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, abort performance of the maneuver. However Chaves teaches in the similar field of vehicle to vehicle communication include, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), and responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, abort performance of the maneuver (see at least Chaves Para 113: "In determination block 804, the processor may determine whether the motion plan has been received for the tracked vehicle. For example, the processor may compare the tracked vehicle identifier to the identifiers of motion plans stored in a memory to determine whether a motion plan has been received for the tracked vehicle."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Rech, Engel, and Saito with Chaves to include a list of identifiers of the one or more recipient vehicles require to respond to approve the maneuver based on the motivation to coordinate driving maneuvers in the event of incompatibility of a plurality of driving intentions, and/or to improve traffic flow (Rech 22).
Regarding claim 15, the combination of Rech, Engel, and Saito remains as applied to claim 9. The combination of Rech, Engel, and Saito does not explicitly disclose wherein the one or more controllers are further programmed to: identify, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles; or respond to the lane change intent message with a response message responsive to the list of identifiers including an identifier of the recipient vehicle. However, Chaves teaches in a similar field of endeavor wherein the one or more controllers are further programmed to: identify, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), and respond to the lane change intent message with a response message responsive to the list of identifiers including an identifier of the recipient vehicle (see at least Chaves Para 113: "In determination block 804, the processor may determine whether the motion plan has been received for the tracked vehicle. For example, the processor may compare the tracked vehicle identifier to the identifiers of motion plans stored in a memory to determine whether a motion plan has been received for the tracked vehicle.").
Regarding claim 23, the combination of Rech, Engel, and Saito remains as applied to claim 17. The combination of Rech, Engel, and Saito does not explicitly teach including, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles; or responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, aborting performance of the maneuver. However Chaves teaches in a similar field of endeavor including, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer 212."), and responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, aborting performance of the maneuver (see at least Chaves Para 113: "In determination block 804, the processor may determine whether the motion plan has been received for the tracked vehicle. For example, the processor may compare the tracked vehicle identifier to the identifiers of motion plans stored in a memory to determine whether a motion plan has been received for the tracked vehicle.").
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US Publication 2019/0064839) teaches a plan to modify vehicles trajectory plan based off V2V communication and sensor data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663